4/6/2021    Case 1:20-cv-01501-JPM Document
                                       Gmail -27-9   Filed
                                              Defendants'     04/07/21
                                                          responses           Page 1 of 1 PageID #: 322
                                                                    to Interrogatories



                                                                                        William Most <williammost@gmail.com>



  Defendants' responses to Interrogatories
  Egan, Gillian G.W. (New Orleans) <Gillian.Egan@jacksonlewis.com>                           Mon, Apr 5, 2021 at 7:58 PM
  To: William Most <williammost@gmail.com>, Caroline Gabriel <caroline.gabriel.ma@gmail.com>, Kenneth Bordes
  <kcb@kennethbordes.com>
  Cc: "Desmond, Susan Fahey (New Orleans)" <Susan.Desmond@jacksonlewis.com>, "Gulotta, Rachel T. (New Orleans)"
  <Rachel.Gulotta@jacksonlewis.com>


    Attached please find Defendants’ responses to Plaintiffs’ Interrogatories. As for the Requests for Production, before we
    can supply those objections and responses we should discuss how to handle certification of the collective in light of
    Swales. I have recently handled the issue in another matter by filing what we called a Swales motion, which determined
    preliminary discovery regarding the facts material to the question of whether and who is similarly situated. We would also
    like to discuss search terms, custodians, and date ranges for appropriate ESI, as we will be required to conduct searches
    in order to answer some of these and would like to limit having to go back for multiple searches. I am taking a deposition
    on Friday but have wide availability Thursday –



    Gill




    Gillian G. Egan
    A orney at Law
    Jackson Lewis P.C.
    650 Poydras Street Suite 1900
    New Orleans, LA 70130
    Direct: (504) 208-5859 | Main: (504) 208-1755 | Mobile: (251) 214-2769
    Gillian.Egan@jacksonlewis.com | www.jacksonlewis.com

    Visit our resource page for informa on and guidance on COVID-19’s workplace implica ons




     5 attachments
           D'Argent Construction LLCs' Answers to Interrogatories.pdf
           52K
           D'Argent Franchising LLCs' Answers to Interrogatories.pdf
           53K
           D'Argent Companies LLCs' Answers to Interrogatories.pdf
           41K
           Justin Giallonardo's Answers to Interrogatories.pdf
           45K
           Thomas Giallonardo's Answers to Interrogatories.pdf
           44K




https://mail.google.com/mail/u/0?ik=54e379f081&view=pt&search=all&permmsgid=msg-f%3A1696250726899430809&simpl=msg-f%3A16962507268…   1/1
